         Case 1:20-cv-06267-PAE Document 12 Filed 03/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                        18 Cr. 277 (PAE)
                        v.                                             20 Cv. 6267 (PAE)

 LAQUAN O’BERRY,                                                             ORDER

                                       Defendant.



PAUL A. ENGELMAYER, District Judge:

       An in-person evidentiary hearing is currently scheduled in this case for April 22, 2021 at

10 a.m. Dkt. 11. The Court expects that counsel have made arrangement to assure that Mr.

O’Berry will be produced for the conference, consistent with current public health protocols.

       The parties’ joint letter is due on April 8, 2021. Id. The Court now schedules a

telephonic status conference in advance of the in-person hearing for April 9, 2021, at 1 p.m, for

the purpose of discussing the business to be covered at the upcoming hearing. The parties should

call into the Court’s dedicated conference line at (888) 363-4749, and enter Access Code 468-

4906, followed by the pound (#) key. Counsel are directed to review the Court’s Emergency

Individual Rules and Practices in Light of COVID-19, found at https://nysd.uscourts.gov/hon-

paul-engelmayer, for the Court’s procedures for telephonic conferences and for instructions for

communicating with chambers. Counsel are also directed to email chambers at

EngelmayerNYSDChambers@nysd.uscourts.gov with a list of attorneys who will be appearing

at the conference by April 7, 2021.

       SO ORDERED.
        Case 1:20-cv-06267-PAE Document 12 Filed 03/26/21 Page 2 of 2




                                               PaJA.�
                                               ____________________________
                                               Paul A. Engelmayer
                                               United States District Judge


Dated: March 26, 2021
       New York, New York




                                      2
